Citation Nr: 1628668	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-08 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to an initial compensable evaluation for bilateral pes planus with plantar fasciitis prior to March 22, 2013, and over 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran receives treatment through VA for his service connected foot disabilities on appeal.  The latest VA treatment records from the Houston VAMC are from several years ago.  VA treatment records after September 2012 are constructively of record, and must be secured to allow for a fully informed appellate review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the Board finds that these records should be obtained and associated with the claims file.

Additionally, the Veteran provided testimony at the January 2016 hearing before the undersigned that his service-connected foot disabilities have increased in severity since the last VA examination dated in May 2015.  

Accordingly, the Board finds a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, the Board notes that the Veteran has submitted records from his employment with the United States Postal Service, however, the Board notes that this record appears to be incomplete.  If so, additional records should be sought.

Under 38 C F R § 3.159(c)(2), regarding a "Federal department or agency" states that "VA will make as many requests as are necessary to obtain relevant records." 

That duty ends "only if VA concludes that the records do not exist or that further efforts to obtain those records would be futile"  Id.  Although subsection (2)(i)imposes the obligation on the appellant to cooperate with VA's efforts and subsection 2(ii) imposes an obligation to authorize the release of records, "[i]f necessary," the language of subsections 2(i) and 2(ii) clearly places the onus on VA to advise the appellant what he must do in such circumstances.

Accordingly, the Board finds that the AOJ should request that the Veteran authorize the release of his U.S.P.S. employment records, to the extent such authorization is required.  38 C F R § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain documents from the USPS concerning the Veteran's disability.  The Veteran is requested to authorize the release of any relevant information in the possession of the USPS, as needed.

2.  Obtain all outstanding VA treatment and evaluation records, including records from the Houston VA Medical Center.

3.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's bilateral pes planus with plantar fasciitis disability.  All indicated tests should be accomplished and all findings reported in detail.  Functional impairment caused by the pathology should be set out.  The electronic claims folders should be provided to the examiner in conjunction with the examination.

4.  Thereafter, re-adjudicate the claims and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




